
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 647
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Ms. Schwartz (for
			 herself and Mr. Sam Johnson of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Save for Retirement Week, including raising public
		  awareness of the various tax-preferred retirement vehicles and increasing
		  personal financial literacy.
	
	
		Whereas people in the United States are living longer and
			 the cost of retirement continues to rise, in part because the number of
			 employers providing retiree health coverage continues to decline, and retiree
			 health care costs continue to increase at a rapid pace;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States, but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 2/3 of workers or their spouses are currently saving for
			 retirement and that the actual amount of retirement savings of workers lags far
			 behind the amount that will be needed to adequately fund their retirement
			 years;
		Whereas financial literacy is an important factor in
			 United States workers understanding the true need to save for
			 retirement;
		Whereas saving for one’s retirement is a key component to
			 overall financial health and security during retirement years, the importance
			 of financial literacy in planning one’s retirement must be advocated;
		Whereas many workers may not be aware of their options for
			 saving for retirement or may not have focused on the importance of, and need
			 for, saving for their own retirement;
		Whereas many employees have available to them through
			 their employers access to defined benefit and defined contribution plans to
			 assist them in preparing for retirement, yet many of them may not be taking
			 advantage of employer-sponsored defined contribution plans at all or to the
			 full extent allowed by the plans as prescribed by Federal law;
		Whereas many workers who are saving for retirement in
			 tax-preferred vehicles have experienced declines in their account values as a
			 result of the recent economic downturn and market decline, making continued
			 contributions all the more important;
		Whereas all workers, including public- and private-sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from increased awareness of the need to develop
			 personal budgets and financial plans including retirement savings strategies,
			 and to take advantage of the availability of tax-preferred savings vehicles to
			 assist them in saving for retirement; and
		Whereas, October 18 through October 24, 2009, has been
			 designated as National Save for Retirement Week: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National Save for Retirement Week, including raising public
			 awareness of the various tax-preferred retirement vehicles and increasing
			 personal financial literacy;
			(2)supports the need to raise public awareness
			 of efficiently utilizing substantial tax revenues that currently subsidize
			 retirement savings, revenues estimated to be in excess of $120,400,000,000 for
			 the 2008 fiscal year budget;
			(3)supports the need
			 to raise public awareness of the importance of incorporating financial literacy
			 as part of understanding the need to adequately save for retirement, and the
			 availability of tax-preferred employer-sponsored retirement savings vehicles;
			 and
			(4)calls on the
			 States, localities, schools, universities, nonprofit organizations, businesses,
			 other entities, and the people of the United States to observe this week with
			 appropriate programs and activities with the goal of increasing overall
			 financial literacy with respect to retirement savings for all the people of the
			 United States.
			
